t c summary opinion united_states tax_court joyce coultman petitioner v commissioner of internal revenue respondent docket no 16433-11s filed date joyce coultman pro_se monica e koch and deborah aloof for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for her grandson e_p whether petitioner is entitled to file as head_of_household whether petitioner is entitled to the child_care_credit and whether petitioner is entitled to the child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york at the time she filed the petition petitioner is a member of a housing cooperative through which she owns an apartment in brooklyn new york in she lived in that apartment with her daughter nicole nicole’s son petitioner’s grandson e_p and nicole’s daughter petitioner age at the time of trial was employed as a nurse practitioner she unless otherwise indicated all section references are to the code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure this court refers to minors by their initials see rule a paid the maintenance fees for the apartment in addition to the utility bills she and nicole each purchased their own groceries and nicole provided groceries for e_p and her daughter in e_p wa sec_12 years old and attended a private kindergarten on account of a mental_disability petitioner reported dollar_figure of child and dependent care expenses on her form 1040a u s individual_income_tax_return for petitioner timely filed her form 1040a and claimed a dependency_exemption deduction for e_p head_of_household filing_status a child_care_credit and a child_tax_credit i burden_of_proof discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however sec_7491 and shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including cooperation with the government’s requests for witnesses information and documents see rule a the burden is on the taxpayer to show that he satisfied these prerequisites see richardson v commissioner tcmemo_2005_143 h_r conf rept no pincite 1998_3_cb_747 with respect to the dependency_exemption deduction the factual issue is whether nicole claimed e_p as a dependent petitioner credibly testified that to her knowledge nicole did not claim e_p petitioner expressed disbelief that nicole had claimed e_p and questioned whether it was even possible for nicole to claim e_p since nicole did not work during furthermore petitioner has cooperated with the internal_revenue_service we find that petitioner has produced credible_evidence that nicole did not claim e_p and thus the burden_of_proof shifts to respondent with respect to the dependency_exemption deduction as discussed below petitioner failed to produce credible_evidence with respect to the child_care_credit thus the burden_of_proof does not shift to respondent for that issue ii dependency_exemption deduction a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the year sec_151 c sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative as relevant here a qualifying_child of a taxpayer is an individual that bears a relationship to the taxpayer as described in sec_152 has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets the age requirements in sec_152 specifying an individual under the age of or under the age of if the individual is a student at the close of the year and has not provided over one-half of his or her own support for the year sec_152 e_p satisfies the requirements to be petitioner’s qualifying_child he is petitioner’s grandson he had the same principal_place_of_abode as petitioner for more than one-half of he was a minor during and he did not provide more than one-half of his own support in see sec_152 a - d however respondent argues that petitioner is not allowed the dependency_exemption deduction because of sec_152 known as the tie-breaker rule specifically sec_152 provides if an individual may be and is claimed as a qualifying_child by or more taxpayers for a taxable_year sec_152 was added in to impose an additional requirement the individual did not file a joint_return for the taxable_year at issue however this amendment is effective only for taxable years beginning after date see fostering connections to success and increasing adoptions act of pub_l_no sec_501 sec_122 stat pincite beginning in the same calendar_year such individual shall be treated as the qualifying_child of the taxpayer who is a parent of the individual respondent argues that both petitioner and nicole claimed e_p and that under the tie-breaker rule e_p is treated as the qualifying_child of nicole not petitioner however respondent has failed to introduce any evidence that nicole or anyone else claimed e_p as discussed above petitioner presented credible_evidence that nicole did not claim e_p and the burden shifted to respondent to establish that she did respondent failed to show that two taxpayers claimed e_p for thus the tie-breaker rule does not apply accordingly because e_p was petitioner’s qualifying_child in petitioner properly claimed him for the court notes that this language has changed to if an individual may be claimed as a qualifying_child by or more taxpayers for a taxable_year beginning in the same calendar_year such individual shall be treated as the qualifying_child of the taxpayer who is a parent of the individual sec_152 this change was effective for taxable years beginning after date see fostering connections to success and increasing adoptions act of sec_501 because the court finds that e_p is petitioner’s qualifying_child for we do not address whether e_p is petitioner’s qualifying_relative see sec_152 iii head_of_household filing_status as relevant here sec_2 defines head_of_household as an unmarried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child or any other dependent of the taxpayer if the taxpayer is entitled to a deduction for the dependent under sec_151 see sec_2 petitioner maintained her home as e_p ’s principal abode for more than half of the taxable_year because she paid the maintenance fees and utilities every month the court has already found that e_p was petitioner’s qualifying_child in therefore she is entitled to file as head_of_household for see id iv child_care_credit also known as the child_care_credit sec_21 and b generally provides for a child_care_credit with respect to employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses to care for a qualifying_individual with exceptions not relevant here a qualifying_individual is generally defined as an individual who is either a qualifying_child of the taxpayer within the meaning of sec_152 who has not turned or a dependent of the taxpayer who is physically or mentally incapable of caring for himself or herself and shares the same place of abode with the taxpayer for more than one-half of the taxable_year sec_21 in addition taxpayers claiming the child_care_credit are required to substantiate the claim by keeping adequate_records or through other_sufficient_evidence see sec_1_21-1 income_tax regs this court has already found that e_p was petitioner’s qualifying_child at trial petitioner credibly testified that e_p had a mental_disability and that he lived with her for more than half of therefore e_p was a qualifying_individual for petitioner for purposes of sec_21 although petitioner credibly testified that she paid e_p ’s tuition she does not remember how much she paid she also did not introduce any records that established the amount she paid in since petitioner did not substantiate her claim through records or testimony she is not entitled to the child_care_credit v child_tax_credit the child_tax_credit is described in sec_24 which provides that a taxpayer may claim a credit against federal_income_tax of up to dollar_figure for each qualifying_child of the taxpayer sec_24 for purposes of sec_24 the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 sec_24 also requires that the individual be a u s resident sec_24 the court has found that e_p was petitioner’s qualifying_child for e_p was under the age of in and the fact that e_p was a u s resident is not in dispute therefore petitioner is entitled to a child_tax_credit for see sec_24 accordingly petitioner is not entitled to the child_care_credit but is entitled to the dependency_exemption deduction head_of_household filing_status and the child_tax_credit for to reflect the foregoing decision will be entered under rule
